WHATLEY, Judge.
James Eric Hobley appeals his conviction for resisting an officer without violence and his sentence for petit theft. We affirm his conviction for resisting an officer without violence without discussion and reverse his misdemeanor habitual offender sentences.
Hobley argues, and the State correctly concedes, that .his judgment and sentence for petit theft improperly designates him as a habitual felony offender. “Habitual offender treatment is not allowed for misdemeanors.” Miller v. State, 629 So.2d 961 (Fla. 2d DCA 1993). The record also shows that Hobley’s judgment and sentence for resisting an officer without violence improperly designates him as a habitual felony offender. Therefore, we remand only for the trial court to delete the habitual offender designation on the two misdemeanor sentences.
*583Convictions affirmed; misdemeanor sentences remanded for the trial court to delete the habitual offender designation.
THREADGILL, A.C.J., and SILBERMAN, J., concur.